DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation "the inert gas is Ar".  There is insufficient antecedent basis for this limitation in the claim. Claim 10 presently depends on claim 7, but the recitation and introduction of the concept of “an inert gas” is found in claim 6. For the purposes of art rejections, the Examiner will interpret claim 10 as though it depends from claim 6.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4 – 8, 10, 11, 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manna et al. US 2017/0372919 (hereafter “Manna”) in view of Whitesell, III et al. US 2012/0202315 A1 (hereafter “Whitesell”).
Regarding claim 1, 4 – 8, 17;  Manna is directed to methods of depositing seamless gapfills (Abstract). Manna discloses that the method comprises: forming a flowable film from higher order silanes [silicon layer] and plasma as part of a [flowable] plasma enhanced chemical vapor deposition (PECVD); and curing the flowable film (Abstract; Fig. 2; [0007], [0020], [0026] – [0027], [0030]). In particular , the step of forming the flowable film comprises: providing and positioning a substrate in a processing chamber for deposition of the flowable film ([0016], [0032], [0034] – [0035]); flowing a reactive gas comprising a silicon precursor and a plasma gas into the processing chamber ([0022] – [0026]); generating a plasma directly or indirectly from the reactive gas; exposing the substrate surface to the plasma of the reactive gas to deposit the flowable [amorphous] film comprising at least silicon. The curing of the flowable film can be performed with a plasma [plasma treating the amorphous silicon layer] ([0030]). The power of the plasma may be kept below 300W to reduce the reaction kinetics and obtain haze free films  ([0016]) and the temperature may kept between about -20°C to about 100°C [meeting claim 5] ([0026]). The silicon precursor may be one or more of disilane, trisilane, tetrasilane, neopentasilane or cyclohexasilane [meeting claim 8] ([0009]).
Manna does not expressly teach the particular substeps of plasma treating the amorphous silicon layer as recited in the instant claims. 
Whitesell is directed to the treatment of amorphous silicon intrinsic layers by hydrogen plasma (Abstract). Whitesell discloses that the treatment may comprise the steps of: depositing an amorphous silicon layer ([0028], [0035] – [0038]);  and exposing the deposited amorphous silicon layer to a hydrogen plasma formed by e.g. only hydrogen gas or only hydrogen gas and argon/helium/neon [meeting claims 4, 6 and 10] (forming the treatment plasma, [0039] – [0040], [0065], [0082]; claims 1 and 6); and repeating the previous steps for a desired number cycles [meeting claim 17]. The treatment plasma may act on the amorphous silicon layer for a time period between 2 to 60 seconds, or more specifically 10 to 20 seconds [meeting claim 7] ([0015], [0034]).  The treatment of the amorphous silicon layer film with hydrogen plasma helps reduce impurities of deposited silicon films that arise during chemical vapor deposition processes from sources such as e.g. remnants of the precursor as well as repair broken Si-Si bonds within the amorphous silicon ([0008], [0010] – [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Manna by specifically curing the flowable silicon film using a substantially silicon-free hydrogen treatment gas that is converted to a plasma because Whitesell teaches that plasma formed from hydrogen gas aids in removing impurities from the deposition process as well as repair broken Si-Si bonds.
Regarding claim 3, Whitesell discloses that the pressure of the processing chamber during ignition of the hydrogen plasma may be in a range between 0.1 Torr to about 10 Torr.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claims 11 and 16, Manna discloses that in some embodiments, the composition of the flowable film can be adjusted by changing the composition of the reactive [processing] gas to form flowable films of e.g. SiC, SiN or SiO ([0027]). While Manna in view of Whitesell does not expressly teach that the processing gas is either or both substantially nitrogen-free or substantially oxygen free. Manna does suggest embodiments of flowable films where nitrogen or oxygen are not required, and therefore implies for those embodiments a processing gas that is e.g. nitrogen free in order to form SiO flowable films, oxygen free in order to form SiN flowable films, or both nitrogen and oxygen free in order to form SiC flowable films or implicitly Si flowable films. With regards to the refractive index, Manna in view of Whitesell teaches the claimed invention above but fails to teach the resultant refractive index. It is reasonable to presume that the refractive index is inherent to Manna as modified by Whitesell. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the [prior art] product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manna in view of Whitesell as applied to claims 1, 3, 4 – 8, 10, 11, 16 – 17 above, and further in view of Nakano et al. US 9,029,272 B1 (hereafter “Nakano”).
Regarding claim 2, Manna in view of Whitesell do not expressly teach the recited power density relative to substrate area during the plasma treating of the amorphous silicon layer.
Nakano is directed to methods for forming gap-fill SiOCH films on patterned substrates, comprising a step of filling recessed features of the substrate with a flowable  SiOCH film, followed by exposing the SiOCH film to a plasma including a hydrogen plasma (Abstract).  Nakano discloses that the hydrogen plasma conditions include: applying power between 0.2W to 2W per cm2 of the substrate (col 5 lines 10 – 60). Treatment by  the hydrogen plasma step within at least the disclosed parameters allows for further curing of the SiOCH film by ultraviolet light with less shrinkage (col 5 lines 45 – 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Manna in view of Whitesell by forming the treatment plasma at the claimed RF powers because Nakano teaches that treatment by  the hydrogen plasma step within at least the disclosed parameters allows for further curing of the SiOCH film by ultraviolet light with less shrinkage.  Furthermore, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manna in view of Whitesell as applied to claims 1, 3, 4 – 8, 10, 11, 16 – 17 above, and further in view of Weigel et al. US 2007/0299239 A1 (hereafter “Weigel”).
Regarding claim 9, Whitesell does disclose that the process gas used for treatment may contain both hydrogen gas and the inert gas as a carrier gas ([0039], [0056], [0065]).  Furthermore, Whitesell discloses specific gas flow rates of hydrogen gas, e.g. 5 slm to 100slm and discloses a range of pressures for operating the processing chamber during plasma treatment, and also discloses a gap between electrodes of e.g. about 5.1 mm to 30.5mm ([0034]).
Manna in view of Whitesell does not expressly teach a ratio of hydrogen gas to inert gas being between 1:10 to 5:1  (i.e. 9.1% hydrogen in inert gas to 83.3% hydrogen). 
Weigel is directed to processes of curing dielectric films under a reducing atmosphere, especially composite films comprising Si, C, O, H and SiCH3 groups (Abstract). Weigel discloses modifying the composite films with activated chemical species that are activated by igniting a plasma of e.g. a mixture of hydrogen gas and noble gases (Claim 62; [0061] – [0062]). Weigel further discloses that in a particular embodiment, the gas mixture that is used for activation is a mixture of hydrogen gas and helium gas, wherein the helium functions in part to sustain a particular hydrogen atom concentration ([0072]). Weigel further discloses that the amount of hydrogen in the gas may preferably be from about 10 to about 30 percent of the total volume [1:9 to 4.28:1].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Manna in view of Whitesell to have a ratio of inert gas to hydrogen within the claimed range in order to maintain a sustained hydrogen atom concentration in the resultant gas mixture and consequently the concentration of activated hydrogen in the plasma.

Claim(s) 12 – 15, 18  – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manna in view of Whitesell, Weigel and Nakano.
Regarding claim 12, 14, 18, 19, ; the teachings and modifications of Manna in view Whitesell and Weigel discussed above in the rejection of claims 1, 3, 4 – 8, 10, 11, 16 – 17 and 9 under 35 U.S.C 103 also apply to the same/similar claim limitations shared between claims 1, 3, 4 – 9, 10, 11, 16 – 17 and claims 12 – 14, mutatis mutandis.  rejections of claims 12 – 14.
	Manna in view of Whitesell and Weigel does not expressly teach that the treatment plasma is operated with an RF power between about 100W and about 500W. 
	However, Nakano discloses in an embodiment a preferred power density for the substrate between 0.2W to 2W per cm2, as discussed above. Furthermore, Nakano discloses that sample sizes for a substrate wafer may be e.g. 300-mm wafers and that 500W corresponds to 0.71W/cm2 (Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Manna in view of Whitesell by forming the treatment plasma at the claimed RF powers because Nakano teaches that treatment by  the hydrogen plasma step within at least the disclosed parameters allows for further curing of the SiOCH film by ultraviolet light with less shrinkage. Furthermore, it would have been obvious to one of ordinary skill in the art to have set the total power of the treatment plasma within the claimed range as a matter of routine experimentation to achieve desired power densities on the substrate for a given size of substrate.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claims 13, 15, 20, the additional limitations of claims 13, 15, and 20 are merely a variation of the disclosure of Manna where a purge gas is injected at the exit of a deposition chamber to prevent reactants from moving from the deposition chamber to a transfer chamber and/or additional processing chamber (Manna [0034]) alongside the termination of plasma as taught by Whitesell, and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717